Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of                     , 2008, among Exactech, Inc., a Florida corporation
(the “Company”) and each of the Holders (as defined herein).

WHEREAS, the Company and certain preferred stockholders and officers of Altiva
Corporation, a Delaware corporation (“Altiva”) have entered into an Agreement
and Plan of Merger dated as of December 7, 2007 (the “Merger Agreement”),
pursuant to the terms of which Altiva will merge with and into Exactech Spine,
Inc., a wholly-owned subsidiary of the Company, with the effect that Altiva will
survive the merger; and

WHEREAS, the Holders will receive in the transaction contemplated by the Merger
Agreement shares of the common stock, par value $0.01 of the Company (the “EXAC
Stock”); and

WHEREAS, the resale of the Shares (as defined herein) may require registration
under the Securities Act (as defined herein); and

WHEREAS, the Company desires to provide certain registration rights to the
Holders pursuant to the terms of this Agreement.

NOW, THEREFORE, in consideration of the premises and covenants set forth in the
Merger Agreement and this Agreement, the parties agree as follows:

1. Definitions. Terms defined in the Merger Agreement are used as therein
defined unless otherwise defined in this Agreement. In addition, the following
terms shall have the meanings indicated:

“Affiliate” has the meaning given to that term pursuant to Rule 12b-2 under the
Exchange Act.

“Commission” means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Holder” or “Holders” means (i) the persons set forth in Exhibit A attached
hereto and (ii) any subsequent holder or holders of any of the Shares that
remain as “restricted securities” within the meaning of Rule 144 of the
Commission under the Securities Act.

“Lock-Up” has the meaning given to that term in Section 3 of this Agreement.

“Lock-Up Period” has the meaning given to that term in Section 3 of this
Agreement.



--------------------------------------------------------------------------------

“Prospectus” means the prospectus relating to the Shares included in the
applicable Registration Statement, and any such prospectus as supplemented by
any and all prospectus supplements and as amended by any and all amendments
(including post-effective amendments) and including all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

“Required Period” means the period lasting until the earlier of (i) date that
all of the Shares have been sold or (ii) the date that all of the Shares may be
freely traded without registration under Rule 144 promulgated under the
Securities Act.

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Holder” means, with respect to a specified registration pursuant to
this Agreement, Holders whose Shares are included in such Registration
Statement.

“Shares” mean (i) the shares of the EXAC Stock acquired by the Holders pursuant
to the Merger Agreement at the Closing, (ii) any additional shares of capital
stock of the Company received as a result of a stock dividend, stock split or
other distribution with respect to any Shares, and (iii) any other shares of
capital stock of the Company or any successor thereof received with respect to
any Shares as a result of any merger, reorganization or recapitalization or
other business combination transaction.

2. Representations and Warranties

(a) Representations and Warranties of the Company. The Company hereby represents
and warrants that it has the requisite corporate power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereunder. The execution, delivery and performance of this Agreement and the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company and no other corporate proceedings
on the part of the Company are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by the Company, and, assuming this Agreement constitutes
a valid and binding obligation of the Holders, constitutes a valid and binding
obligation of the Company enforceable against it in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally.

(b) Representations and Warranties of the Holders. Each Holder hereby represents
and warrants that he, she or it has the requisite power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by such Holder and
assuming this Agreement constitutes a valid and binding obligation of the
Company, constitutes a valid and binding obligation of such Holder, enforceable
against such Holder in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally.

 

2



--------------------------------------------------------------------------------

3. Registration. On or before the 30th day following the date hereof, the
Company shall file a registration statement (the “Registration Statement”) with
the Commission in order to register the resale of all of the Shares under the
Securities Act (the “Registration Statement”). The Company shall use its
commercially reasonable efforts to cause such Registration Statement to become
effective under the Securities Act within 120 days after the date hereof. Once
effective, the Company shall, subject to Sections 5(c) and (d) hereof,
continuously maintain the effectiveness of the Registration Statement during the
Required Period.

4. Lock-up. Each of David Grant, Craig Corrance and The Estate of James Robson
hereby agree (such agreement, a “Lock-Up”), for a period (the “Lock-Up Period”)
beginning on the date hereof and ending on the 180th day hereafter, that such
Holder shall not dispose of any Shares through sale or other form of transfer
(other than (a) a transfer to such Holder’s spouse, lineal descendants, parents,
grandparents, any family limited partnership, limited liability company or trust
or other fiduciary relationship solely for the benefit of such persons so long
as the transferee agrees to be bound by the provisions of this Section 4, (b) a
transfer to another Holder so long as the transferee Holder agrees to be bound
by the provisions of this Section 4 with respect to any Shares so transferred or
(c) a transfer by a Holder constituting the sale on the open market, in one or
more transactions, of no more than ten percent (10%) of such Holders’ Shares
provided such sale has been conducted in compliance with applicable state and
federal securities laws).

5. Registration Procedures.

(a) Registration Procedures. In connection with the Company’s registration
obligations under Section 3, the Company shall use its commercially reasonable
efforts to effect such registrations to permit the sale of Shares by Selling
Holders in accordance with the intended method or methods of disposition
thereof, and pursuant thereto the Company shall as promptly as reasonably
practicable:

(i) prepare and file with the Commission a Registration Statement on an
appropriate form under the Securities Act available for the sale of the Shares
by the Selling Holders in accordance with the intended method or methods of
distribution thereof; provided, however, that the Company shall (a) before
filing, furnish to one firm of counsel for the Selling Holders (selected by a
majority of the Selling Holders) within a reasonable period of time (but in any
event at least two business days) prior to the filing hereof with the Commission
to afford to such counsel, the Selling Holders and its counsel a reasonable
opportunity for review, copies of the Registration Statement or Prospectus
proposed to be filed, and (b) reflect in each such document, when so filed with
the Commission, such written comments as such counsel to the Selling Holders may
reasonably propose;

(ii) furnish, at its expense, to the Selling Holders such number of conformed
copies of the Registration Statement and each amendment thereto, of the
Prospectus and each supplement thereto, and of such other documents as the
Selling Holders reasonably may request in writing from time to time;

 

3



--------------------------------------------------------------------------------

(iii) prepare and file with the Commission any amendments and post-effective
amendments to the Registration Statement as may be necessary and any supplements
to the Prospectus as may be required or appropriate, in the view of the Company
and its counsel, by the rules, regulations or instructions applicable to the
registration form used by the Company or by the Securities Act to keep the
Registration Statement effective during the Required Period;

(iv) promptly following its actual knowledge thereof (but in any event within
two business days), notify the Selling Holders in writing:

(a) when a Registration Statement, Prospectus, Issuer Free Writing Prospectus
(as defined in Rule 433 under the Securities Act) or any supplement or amendment
has been filed and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective;

(b) of any comments or inquiries by the Commission or any request by the
Commission or any other governmental authority for amendments or supplements to
a Registration Statement, Prospectus or Issuer Free Writing Prospectus or for
additional information (and to furnish the Selling Holders with copies of any
correspondence related thereto);

(c) of the issuance by the Commission or any other governmental authority of any
stop order or order preventing or suspending the effectiveness of a Registration
Statement or the use of any Prospectus or the initiation or threatening of any
proceedings for that purpose;

(d) of the receipt by the Company of any written notification with respect to
the suspension of the qualification or exemption from qualification of the
Shares for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;

(e) of the occurrence of any event during the period a Registration Statement is
effective which makes any statement made in the Registration Statement or the
Prospectus or any Issuer Free Writing Prospectus untrue in any material respect
or which requires the making of any changes in such Registration Statement,
Prospectus or Issuer Free Writing Prospectus so that such Registration
Statement, Prospectus or Issuer Free Writing Prospectus shall not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading (provided,
however, that no notice by the Company shall be required pursuant to this
Section 5(a)(iv)(e) in the event that the Company either promptly files a
Prospectus supplement to update the Prospectus or an appropriate Exchange Act
report that is incorporated by reference into the Registration Statement, which,
in either case, contains the requisite information that results in such
Registration Statement no longer containing any untrue statement of a material
fact or omitting to state a material fact necessary to make the statements
therein or in light of the circumstances under which they were made, not
misleading); and

 

4



--------------------------------------------------------------------------------

(f) of the Company’s reasonable determination that a post-effective amendment to
a Registration Statement would be required by applicable law (in which case the
Company shall file the same as soon as practicable after such determination and
use its commercially reasonable efforts to cause the same to become effective as
soon as practicable following filing);

(v) use its commercially reasonable efforts to prevent the issuance of or obtain
the withdrawal of any order suspending the effectiveness of a Registration
Statement, or the lifting of any suspension of the qualification or exemption
from qualification of any of the Shares for sale in any jurisdiction, at the
earliest practicable date;

(vi) as promptly as reasonably practicable after the occurrence of any event
contemplated by Section 5(a)(iv)(e) or 5(a)(iv)(f) hereof, use its commercially
reasonable efforts to prepare (and furnish at its expense, subject to any notice
by the Company in accordance with Section 5(a)(iv), to the Selling Holders a
reasonable number of copies of) a supplement or post-effective amendment to the
applicable Registration Statement or a supplement to the related Prospectus
(including by means of an Issuer Free Writing Prospectus), or file any other
required document so that, as thereafter delivered to the purchasers of the
Shares being sold thereunder, such Prospectus or Issuer Free Writing Prospectus
shall not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

(vii) use its commercially reasonable efforts to (a) obtain all other approvals,
consents, exemptions or authorizations from such governmental authorities as may
be necessary to enable the selling Holders to consummate the disposition of such
Shares and (b) comply with all applicable rules and regulations of the
Commission relating to such registration and make generally available to its
securityholders earning statements satisfying the provisions of Section 11(a) of
the Securities Act, provided that the Company shall be deemed to have complied
with this Section if it has satisfied the provisions of Rule 158 under the
Securities Act (or any similar rule promulgated under the Securities Act);

(viii) use its commercially reasonable efforts to (a) ensure a CUSIP number has
been assigned to all Shares and provide or cause to be maintained a transfer
agent and registrar for all such Shares not later than the effectiveness of such
Registration Statement , and (b) cause all Shares covered by the applicable
Registration Statement quoted on the NASDAQ Global Market or such other
principal national securities exchange on which the EXAC Stock is then listed,
to continue to be so listed or quoted for a reasonable period of time after the
offering;

 

5



--------------------------------------------------------------------------------

(ix) use its commercially reasonable efforts to (a) procure the cooperation of
the Company’s transfer agent in settling any offering or sale of Shares and
(b) cooperate with the selling Holders of Shares to facilitate the timely
preparation and delivery of certificates not bearing any restrictive legends
representing the Shares to be sold, and cause such Shares to be issued in such
denominations and registered in such names, in accordance with the instructions
of the selling Holders of Shares at least three business days prior to any sale
of Shares;

(x) use its commercially reasonable efforts to provide such information as may
be reasonably required for any filings required to be made by the Selling
Holders with the National Association of Securities Dealers, Inc. (the “NASD”)
in connection with the offering under any Registration Statement of the Shares
(including, without limitation, such as may be required by NASD Rule 2710 or
2720), and, upon the written request of the Selling Holders, shall use its
commercially reasonable efforts to cooperate in connection with any filings
required to be made with the NASD in that regard on or prior to the filing of
any Registration Statement; and

(xi) hold in confidence and not make any disclosure of information concerning a
Holder provided to the Company unless (a) disclosure of such information is
necessary to comply with federal or state securities laws, (b) the disclosure of
such information is necessary to avoid or correct a misstatement or omission in
any Registration Statement, (c) the release of such information is ordered
pursuant to a subpoena or other final, non-appealable order from a court or
governmental body of competent jurisdiction, or (d) such information has been
made generally available to the public other than by disclosure in violation of
this Agreement or any other agreement; and, upon learning that disclosure of
such information concerning a Holder is sought in or by a court or governmental
body of competent jurisdiction or through other means, give prompt written
notice to such Holder and allow such Holder, at the Holder’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, such information.

(b) The Company may require each Holder of Shares as to which any registration
is being effected to (i) furnish the Company such information regarding such
Holder and the distribution of such securities as the Company may from time to
time reasonably request in writing and (ii) otherwise agree to comply with the
Securities Act and the Exchange Act in connection with the registration and
distribution of the Shares.

(c) Upon receipt of any notice from the Company of the happening of any event of
the kind described in clause (iv)(e) of Section 5(a) hereof or to the extent the
Board of Directors of the Company otherwise reasonably determines in good faith
that the continued effectiveness of the filing of such Registration Statement at
such time would be materially detrimental to the Company and it is therefore
necessary to suspend the filing of such Registration Statement, the Company may
suspend the effectiveness of such Registration Statement for a period of time
not to exceed 90 days in any 12 month period (the “Noneffective Period”), and
such Holder will forthwith discontinue such Holder’s disposition of Shares
pursuant to the registration statement relating to such Shares until such
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by clause (iv)(e) of Section 5(a) hereof, or until it is advised in
writing by the Company that the use of the applicable prospectus may be resumed,
and, if so directed by the Company, such Holder will promptly deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies,
then in such Holder’s possession of the prospectus relating to such Shares
current at the time of receipt of such notice.

 

6



--------------------------------------------------------------------------------

(d) If the Company suspends a registration statement or requires Holders to
cease sales of Shares pursuant to this Section 5, the Company shall, as promptly
as practicable following the termination of the circumstances that entitled the
Company to do so, take such actions as may be necessary to reinstate the
effectiveness of such registration statement and/or give written notice to all
Holders of Shares authorizing them to resume sales pursuant to such registration
statement.

6. Registration Expenses. The costs and expenses (other than underwriting
discount or commission, and other fees, expenses or costs payable to any
underwriter, broker or dealer and such fees and expenses as state securities
officials may require that the Holders pay) of all registrations and
qualifications under the Securities Act, and all other actions that the Company
is required to take or effect pursuant to this Agreement, shall be paid by the
Company, including, without limitation, all registration and filing fees,
printing, duplication, mailing and delivery expenses, costs of special audits
incident to or required by any such registration, expenses relating to blue-sky
compliance and listing of the Shares on any applicable exchange pursuant to the
terms of this agreement and fees and disbursements of counsel for the Company
and the reasonable fees and disbursements of one counsel chosen by the Holders
to represent all of the Holders.

7. Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Holder owning Shares registered pursuant to this Agreement, such
Holder’s Affiliates, and their respective officers, directors, employees and
agents, and each Person, if any, who controls any such Holder within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively referred to for purposes of Sections 7 through 9 of this Agreement
as a “Holder”), from and against any and all losses, claims, damages and
liabilities (including without limitation, subject to Section 8, the reasonable
legal fees and other reasonable out-of-pocket expenses incurred in
investigating, responding to or defending against any claim, challenge,
litigation, investigation or proceeding, including without limitation, all costs
of appearing as a witness in any claim, challenge, litigation, investigation or
proceeding) caused by any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement pursuant to which any
Shares were registered under the Securities Act, Prospectus or preliminary
prospectus or Issuer Free Writing Prospectus, or any amendment thereof or
supplement thereto, or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary, in the case
of any Prospectus or Issuer Free Writing Prospectus, in light of the
circumstances under which they were made, to make the statements therein not
misleading; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage, liability (or action or
proceeding in respect thereof) or expense arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in such Registration Statement, Prospectus, amendment, supplement or Free
Writing Prospectus in reliance upon and in conformity with written information
furnished to the Company by such participating Holder or any other Person who
participates as an underwriter in the offering or sale of such securities, in
either case specifically stating that it is for use in the preparation thereof

 

7



--------------------------------------------------------------------------------

or that is corrected in any subsequent prospectus that was delivered to Holders
at least two business days prior to the relevant sale date. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of any participating Holder or any such underwriter or controlling Person
and shall survive the transfer of such securities by the Holder.

(b) Indemnification by Holders. Each Holder agrees, severally and not jointly,
to indemnify and hold harmless, the Company, the directors, and officers of the
Company and each Person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, to the same
extent as the foregoing indemnity contained in Section 7(a) from the Company to
the Holders, as incurred, but only with respect to information relating to such
Holder in conformity with such written information as furnished to the Company
in writing by such Holder expressly for use in any Registration Statement,
Prospectus or preliminary prospectus or Issuer Free Writing Prospectus, or any
amendment or supplement thereto.

8. Conduct of Indemnification Proceedings. If any claim, challenge, litigation,
investigation or proceeding (including any governmental or regulatory
investigation) shall be brought or asserted against any Person in respect of
which indemnity may be sought pursuant to either of Section 7(a) or
Section 7(b), such Person (the “Indemnified Person”) shall promptly notify the
Person against whom such indemnity may be sought (the “Indemnifying Person”) in
writing; provided that (i) the omission to so notify the Indemnifying Party
shall not relieve it from any liability that it may have hereunder except to the
extent it has been materially prejudiced by such failure and (ii) the omission
to so notify the Indemnifying Person shall not relieve it from any liability
that it may have to an Indemnified Person otherwise than on account of Sections
7 through 9 of this Agreement. In case any such claim, challenge, litigation,
investigation or proceeding is brought against any Indemnified Person and it
notifies the Indemnifying Person of the commencement thereof, the Indemnifying
Person shall be entitled to participate therein and, to the extent that it may
elect by written notice delivered to such Indemnified Person, to assume the
defense thereof and retain counsel reasonably satisfactory to the Indemnified
Person to represent the Indemnified Person and any others the Indemnifying
Person may designate in such proceeding and shall pay the reasonable fees and
expenses of such counsel related to such proceeding. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed in writing to the contrary, (ii) the Indemnifying Person shall
have failed within a reasonable time to retain counsel reasonably satisfactory
to the Indemnified Person as contemplated by the preceding sentence or (iii) the
named parties in any such proceeding (including any impleaded parties) include
both the Indemnifying Person and the Indemnified Person and representation of
both parties by the same counsel would be inappropriate due to actual or
potential conflicts of interests between them. It is understood that the
Indemnifying Person shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all Indemnified
Persons, and that all such fees and expenses shall be reimbursed as they are
incurred. Any such separate firm for the Holders and such control Persons of the
Holders shall be designated in writing by such Holders and any such separate
firm for the Company, the directors and officers of the Company and such control
Persons of the Company shall be designated in writing by the Company. The
Indemnifying Person shall not be liable for

 

8



--------------------------------------------------------------------------------

any settlement of any pending or threatened proceeding effected without its
prior written consent (which consent shall not be unreasonably withheld), but if
settled with such consent or if there be a final judgment for the plaintiff, the
Indemnifying Person agrees to indemnify in accordance with, and subject to the
limitations of, Section 7(a) and Section 7(b) above, as the case may be, any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding anything in this Section 8 to the
contrary, if at any time an Indemnified Person shall have requested the
Indemnifying Party to reimburse such Indemnified Person for legal or other
expenses in connection with investigating, responding to or defending any
Proceedings as contemplated by Sections 7 through 9 of this Agreement, the
Indemnifying Party shall be liable for any settlement of any Proceedings
effected without its written consent if (i) such settlement is entered into more
than (x) 60 days after receipt by the Indemnifying Party of such request for
reimbursement and (y) 30 days after receipt by the Indemnified Party of the
material terms of such settlement and (ii) the Indemnifying Party shall not have
reimbursed such Indemnified Person in accordance with such request prior to the
date of such settlement. No Indemnifying Person shall, without the prior written
consent of the Indemnified Persons (which consent shall not be unreasonably
withheld), effect any settlement of any pending proceeding in respect of which
any Indemnified Person is a party or of any threatened proceeding in respect of
which any Indemnified Person could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
(i) includes an unconditional release of such Indemnified Person from all
liability on claims that are the subject matter of such proceeding and (ii) does
not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of any Indemnified Person.

9. Contribution, etc.

(a) If the indemnification provided for in Sections 6 through 8 of this
Agreement is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Holder on the other
hand with respect to the sale by such Holder of Shares or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company on the one
hand and of such Holder on the other in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative fault of the
Company on the one hand and such Holder on the other shall be determined by
reference to, among other things, whether any untrue or any alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company or by such Holder
and the parties’ relevant intent, knowledge, information and opportunity to
correct or prevent such statement or omission.

 

9



--------------------------------------------------------------------------------

(b) The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to Sections 7 through 9 of this Agreement were determined
by pro rata allocation (even if the Holders were treated as one entity for such
purpose) or any other method of allocation that does not take account of the
equitable considerations referred to in this Section 9. The amount paid or
payable by an Indemnified Person as a result of losses, claims, damages and
liabilities referred to in this Section 9 shall be deemed to include, subject to
the limitations set forth in Sections 7 and 8 above, any reasonable legal or
other reasonable out-of-pocket expenses incurred by such Indemnified Person not
otherwise reimbursed in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of Sections 7 through 9 of this
Agreement, in no event shall any Holder be required to contribute any amount in
excess of the amount by which the total amount received by such Holder with
respect to its sale of Shares pursuant to any Registration Statement exceeds the
amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

(c) The remedies provided for in Sections 7 through 9 of this Agreement are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Party at law or in equity.

(d) The indemnity and contribution agreements contained in Sections 7 through 9
of this Agreement shall remain operative and in full force and effect regardless
of (i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Holder or any Person controlling any Holder or by or on behalf of
the Company, the officers or directors of each of the Company or any other
Person controlling the Company and (iii) the sale by a Holder of Shares covered
by any Registration Statement.

10. Priority. The indemnification provisions contained in this Agreement shall
supersede the general indemnification provisions in the Merger Agreement.

11. Rule 144. With a view to making available the benefits of certain rules and
regulations of the Commission which may permit the sale of Shares to the public
without registration, the Company agrees to (a) use its commercially reasonable
efforts to file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
(b) upon written request of any Holder of Shares, furnish to such Holder
promptly a written statement by the Company as to its compliance with the
reporting requirements of Rule 144 and of the Securities Act and the Exchange
Act, and such other reports and documents as any Holder reasonably may request
in availing itself of any rule or regulation of the Commission allowing such
Holder to sell any Shares without registration; and (c) take such other actions
as may be reasonably required to consummate any distribution of Shares that may
be permitted in accordance with the terms and conditions of Rule 144.

12. Private Placement. The Company agrees that nothing in this Agreement shall
prohibit the Holders, at any time and from time to time, from selling or
otherwise transferring Shares pursuant to a private placement or other
transaction which is not registered pursuant to the Securities Act. To the
extent requested by a Holder, the Company shall take all reasonable steps
necessary to assist and cooperate with such Holder to facilitate such sale or
transfer.

 

10



--------------------------------------------------------------------------------

13. Interpretation; Construction.

(a) In this Agreement, unless otherwise indicated, (i) references to articles,
sections (or subdivisions of sections), recitals, preambles, schedules or
exhibits are to those of this Agreement, (ii) uses of the singular of a term
defined collectively are references to such singular item and uses of the plural
of a term defined singularly are references to the collection of such items,
(iii) references to any governmental rules shall be construed to include any and
all amendments, modifications, supplements thereto or restatements or
replacements thereof enacted or implemented subsequent to the date hereof,
(iv) references to a number of securities or Shares, such numbers shall be
appropriately adjusted to reflect any recapitalization, (v) references to
agreements and other contractual instruments shall be deemed to include all
appendices, schedules, exhibits, annexes and attachments attached thereto and
all subsequent amendments, restatements and other modifications to such
agreements, (vi) references to any Person include such Person’s permitted
successors and assigns, (vii) the words “herein,” “hereof,” and “hereunder” or
other words of similar import refer to this Agreement as a whole, including the
exhibits hereto, as the same may from time to time be amended, modified or
supplemented, and not to any particular article, section, subsection or clause
contained in this Agreement, (viii) the term “including” shall not be limiting
or exclusive, unless specifically indicated to the contrary and (ix) references
to “dollars” or “$” are to U.S. dollars.

(b) The preamble and recitals of this Agreement are hereby incorporated by
reference and shall be construed for all purposes as being part of this
Agreement, and each applicable party represents to their accuracy.

(c) This Agreement has been negotiated and drafted jointly by the respective
parties hereto and their attorneys, and the language hereof will not be
construed for or against either party.

14. Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
(i) when delivered personally, (ii) three business days after being mailed by
certified or registered mail, return receipt requested and postage prepaid,
(iii) when received, if sent by overnight delivery service or international
courier or (iv) when sent, if sent by email or fax. Either party may change its
address, email address or fax number for the purposes hereof upon notice to the
other party. Such notices or other communications shall be sent to each Party as
follows:

 

  (a) If to the Company:

Exactech, Inc.

2320 N.W. 66th Court

Gainesvillle, FL 32653

Facsimile:

Email:

with a copy to:

Greenberg Traurig, P.A.

1221 Brickell Avenue

Miami, Florida 33131

Attention: Jaret L. Davis, Esq.

Facsimile: (305) 961-5676

Email: DavisJ@gtlaw.com

 

11



--------------------------------------------------------------------------------

  (b) If to the Holders:

Facsimile:

Email:

with a copy to:

Halleland Lewis Nilan & Johnson

600 U.S. Bank Plaza South

220 South Sixth Street

Minneapolis, Minnesota 55402

Attention: Robert A. Kukuljan, Esq.

Facsimile: (612) 338-1838

Email: rkukuljan@halleland.com

15. Governing Law; Jurisdiction; Waiver of Jury Trial; Service of Process. THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF FLORIDA, WITHOUT REGARD TO CONFLICT-OF-LAW PROVISIONS. IN CONNECTION
WITH THE ADJUDICATION OF ANY DISPUTES RELATING TO THIS AGREEMENT, EACH PARTY
HEREBY IRREVOCABLY (A) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS SITTING IN MIAMI-DADE COUNTY, FLORIDA, (B) WAIVES, AND AGREES NOT
TO ASSERT, (1) ANY CLAIM THAT IT IS NOT SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT OR THAT SUCH PROCEEDING HAS BEEN COMMENCED IN AN IMPROPER OR INCONVENIENT
FORUM AND (2) ANY RIGHT IT MAY HAVE TO TRIAL BY JURY AND (C) AGREES THAT SERVICE
OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH
PARTY’S ADDRESS AS PROVIDED HEREIN SHALL BE EFFECTIVE FOR ANY ACTION, SUIT OR
PROCEEDING WITH RESPECT TO ANY MATTER FOR WHICH IT HAS SUBMITTED TO JURISDICTION
HEREBY.

16. Remedies. The parties acknowledge and agree that the remedy at law for any
breach hereunder would be inadequate and that each of them shall be entitled to
specific performance, injunctive relief or other equitable remedies in the event
of any such breach. The rights and remedies provided herein shall be cumulative
and not exclusive of any other rights or remedies available to a party and the
failure by a party to exercise a right hereunder shall not operate as a waiver
of a breach nor shall it prevent such party from doing so later with respect to
such breach or any subsequent breach. If a party obtains a judgment against
another party by reason of such other party’s breach of this Agreement or the
failure to comply with the terms hereof, reasonable attorneys’ fees and expenses
shall be included in such judgment.

 

12



--------------------------------------------------------------------------------

17. Amendments, Waivers. This Agreement may be amended and the terms and
conditions of this Agreement may be waived, only by a written instrument, signed
by the Company and the holders of a majority of the Shares.

18. Covenants Regarding Commission Filings. The Company agrees that each Parent
SEC Document (as defined in the Merger Agreement) filed subsequent to the date
hereof will comply, as to form in all material respects with the applicable
requirements of the Securities Act and the Exchange Act, as the case may be and
will not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.

19. Assignment; Certain Specified Third Party Beneficiaries. This Agreement
shall be binding upon, inure to the benefit of and be enforceable by each of the
parties and their respective successors and assigns; provided, however, that
neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned or delegated by a Holder to any third party who purchases or
is otherwise a permitted transferee of such Shares from the Holder, unless
(i) such transferee of the Shares that is not a party to this Agreement shall
have executed and delivered to the Secretary of the Company a properly completed
joinder agreement (a “Joinder Agreement”) substantially in the form of Exhibit
B, and (ii) the Holder selling the Shares shall have delivered to the Secretary
of the Company written notice of such transfer setting forth the name of such
Holder, the name and address of the transferee and the number of Shares that
shall have been so transferred; and provided, further, that this Agreement and
the rights, interests and obligations hereunder may be assigned, transferred or
delegated by a Holder to any Affiliate of such Holder upon the execution of a
Joinder Agreement by such Affiliate. This Agreement (including the documents and
instruments referred to in this Agreement) is not intended to and does not
confer upon any Person any rights or remedies under this Agreement other than
the parties hereto, their permitted successors and assigns and any Indemnified
Person.

20. Entire Agreement. This Agreement constitutes the entire understanding among
the parties hereto with respect to the subject matter hereof and supersedes all
prior and contemporaneous agreements and understandings, express or implied,
oral or written.

21. Severability. Any term or provision hereof that is held by a tribunal of
competent authority to be invalid, void or unenforceable shall not affect the
validity or enforceability of the remaining terms and provisions hereof and the
scope, duration, or applicability of the invalid, void or unenforceable term or
provision shall be amended to delete the necessary words or phrases, or to
replace such term or provision with a term or provision that is valid and
enforceable, so as to come as close as possible to achieving the economic,
legal, or other purposes of such unenforceable term or provision.

22. Further Assurances. Each Party shall do and perform or cause to be done and
performed all such further acts and shall execute, amend and deliver all such
other agreements, certificates, instruments and documents and give such further
written assurances as the other party may reasonably request in order to
evidence and give effectiveness to the transactions contemplated hereby and
carry out the intent of this Agreement.

 

13



--------------------------------------------------------------------------------

23. Termination. This Agreement may be terminated at any time by a written
instrument signed by the parties hereto. Unless sooner terminated in writing by
the Parties, this Agreement (other than Section 5(a)(xi), Section 6, Sections 7
through 9 and Sections 14 through 24 hereof, which shall survive) shall
terminate when there are no Shares outstanding.

24. Counterparts. This Agreement may be executed in counterparts and such
counterparts may be delivered in electronic format (including by fax and email).
Such delivery of counterparts shall be conclusive evidence of the intent to be
bound hereby and each such counterpart and copies produced therefrom shall have
the same effect as an original. To the extent applicable, the foregoing
constitutes the election of the parties to invoke any federal or state law
authorizing electronic signatures.

25. Termination of Agreement. This Agreement shall terminate and all rights and
obligations hereunder shall cease upon the expiration of the Required Period.

26. Effective Date of Agreement. This Agreement shall become effective on the
Closing Date (as such term is defined in the Merger Agreement).

[signature pages follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized representatives as of the date set forth in the first paragraph.

HOLDERS:

[to come]

 

S-1



--------------------------------------------------------------------------------

EXACTECH, INC. By:       Name:   Title:

 

S-2



--------------------------------------------------------------------------------

EXHIBIT A

Holders

[to come]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT is made and entered into by the undersigned with
reference to the following facts:

Reference is made to the Registration Rights Agreement, dated as of
                    , 2008, as amended (the “Agreement”), by and among Exactech,
Inc., a Florida corporation (the “Company”), the Holders. (as defined therein)
and any other parties identified on the signature pages of any joinder
agreements substantially similar to this Joinder Agreement executed and
delivered pursuant to Section 18 of the Registration Rights Agreement.
Capitalized terms used but not defined in this Joinder Agreement shall have the
meanings ascribed thereto in the Agreement.

The undersigned hereby acknowledges that matters pertaining to the registration
of such Shares is governed by the Agreement, and the undersigned hereby
(1) acknowledges receipt of a copy of the Agreement, and (2) agrees to be bound
as a Holder by the terms of the Agreement, as the same has been or may be
amended from time to time.

This Joinder Agreement shall bind, and inure to the benefit of, the parties
hereto and their respective devisees, heirs, personal and legal representatives,
executors, administrators, successors and assigns. This Joinder Agreement shall
be construed and enforced in accordance with the laws of the State of Florida
without regard or giving effect to its principles of conflicts of law.

[Signatures Follow on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
                    .

 

(Print Name of Additional Party) By:       Name:   Title: Address and Facsimile
Number for Notices: I.R.S. I.D. #:

 

Acknowledged and Agreed by: EXACTECH, INC. By:       Name:   Title:

 

-2-